30 F.3d 131
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sterling THORNTON, Petitioner Appellant,v.William L. SMITH, Warden;  Attorney General of the State ofMaryland, Respondents Appellees.
No. 93-7029.
United States Court of Appeals, Fourth Circuit.
Submitted July 12, 1994.Decided July 22, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M.J. Garbis, District Judge.  (CA-93-405-MJG)
Sterling Thornton, appellant pro se.
D.Md.
AFFIRMED.
Before PHILLIPS and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Sterling Thornton, a Maryland state prisoner, filed a 28 U.S.C. Sec. 2254 (1988) petition challenging his sentences.  The district court dismissed the petition, adopting the reasoning of the magistrate judge's report and recommendation and stating that Sterling failed to file timely objections.  See 28 U.S.C. Sec. 636(b)(1)(B) (1988);  Fed.R.Civ.P. 72(b).  The record reveals that Thornton filed timely objections.  However, after Thornton noted an appeal, the district court discovered its error, reviewed the record de novo and reinstated its original order.  Our review of the record shows that even with the consideration of Thornton's objections, his 28 U.S.C. Sec. 2254 petition was properly dismissed on the reasoning of the magistrate judge's report adopted, after de novo review, by the district court in its September 21, 1993, order.*  Thornton v. Smith, No. CA-93-405-MJG (D. Md. Aug. 20, 1993;  Sept. 21, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The district court's error in initially failing to consider Thornton's objections is harmless in light of the subsequent de novo review